DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, without traverse, of Group I in the reply filed on December 16, 2020 is acknowledged. Group I, drawn to compounds of formula (I), quinazolines, and compositions thereof, embraced by claims 1-4, 7, 9-11, 13-15, 17, 20-24, 28, 29, 31, 38, 40 and 42-44 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected, without traverse, the following species:

    PNG
    media_image1.png
    177
    215
    media_image1.png
    Greyscale
and indicates claims 1-4, 7, 9-11, 13-15, 17, 20-24, 28, 29, 31, 38, 40 and 42-44 read on said species. Claim 33 also reads on the elected species. The elected species was not found during the search, therefore, the search was expanded. The species election is withdrawn.
The search did not provide any species wherein R5 is -NR6S(O2)R7 and -S(O2)R7, and therefore, this is free of the art.
In summary, claims 1-4, 7, 9-11, 13-15, 17, 20-24, 26, 28, 29, 31, 33, 38, 40 and 42-45 are pending and claims 1-4, 7, 9-11, 13-15, 17, 20-24, 26, 28, 29, 31, 33, 38, 40 and 42-44 under examination. Claim 45 is withdrawn based on the restriction requirement. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2020, March 10, 2020, December 16, 2020, January 15, 2021 and January 15, 2021 are being considered by the examiner. The IDS submitted on March 10, 2020 and January 15, 2021 were not considered as the IDS is not proper. 37 CFR 1.98 (b) (1) and (2) requires an inventor name or identification by applicant for U.S. patents and U.S. publications. Moreover, the IDS dated March 10, 2020 has an improper citation, see NPL 111.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 15, 17, 21, 40 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 15, 17, 21 and 40 the phrase “or both” is vague and indefinite.   
In claim 43, the term “substantial” is vague. Terms of degree, such as “substantial” or “relatively” are indefinite when the specification contains no “explicit guidelines” to distinguish from things which are not so, Ex parte Oetiker, 23 USPQ2d Ex parte Oetiker, 23 USPQ2d 1641, and Seattle Box Co. v. Industrial Crating & Packaging, Inc.  221 USPQ 568, 574.  See also Ex Parte Anderson, 21 USPQ2d 1241 at 1250, for “comparable” and “superior”.
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The term “cyanoalkyl” in the definition of R3a and R4a does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 7, 9-11, 13-15, 17, 20-24, 26, 28, 29, 31, 33, 38, 40 and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutically acceptable salt, isotopic form or stereoisomer, does not reasonably provide enablement for prodrug. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 “The [eight] factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.
a) Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration.  Thirdly, that second substance must be clinically effective.  Determining whether a particular 
b) The direction concerning the prodrugs is found spanning pages 22-23.  
c) There is no working example of a prodrug of a compound the formula (I).  
d) The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  
e) Prodrugs are commonly known in the art as drugs which are administered in an inactive (or less active) form, and then metabolized in vivo into an active metabolite. The state of the arts in prodrugs is provided by Stella (J. Pharmaceutical Sciences, 2010, 99(12), pp. 4755-4765), "So while it may appear to be straightforward to try a prodrug approach, making and identifying the best prodrugs that will work in a specific case is less than routine”, see page 4763, left-hand column. Prodrugs are drugs used to overcome some barriers to the utility of the parent drug molecule. Stella addresses the barriers in the form of questions on page 4763. These barriers include, but are not limited to, solubility, permeability, stability, presystemic metabolism, and targeting limitations. Stella also states, “I have seen in both my academic and work capacity as a consultant that what may appear to be straightforward is most often far from predictable”, see page 4763, left-hand column. 
f) The artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts.  All would have a Ph. D. degree and several years of industrial experience.  
g) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by claim 1.
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to determine if any particular derivative is, in fact, a prodrug.
The Examiner suggests deleting the term "prodrug", from the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 11, 13-15, 17, 28, 31, 33, 38, 40 and 43-44 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (US 20170197945).
The reference teaches the following species:

    PNG
    media_image2.png
    475
    687
    media_image2.png
    Greyscale
, see page 71, Table 1, compound 140. This is just one species which is embraced by the present claims. The compositions are taught in pages spanning 131-136. Thus, said claims are anticipated by Liu et al. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 1-3, 10, 11, 13-15, 17, 28, 31, 33, 38, 40 and 43-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. and Li et al. (US 10646488 and 20200181123, respectively).
The reference teaches the following species:

    PNG
    media_image2.png
    475
    687
    media_image2.png
    Greyscale
, see columns 163-164, Table 1, compound 190 (‘488); and column 369, lines 20-35 (‘123). This is just one species found which is embraced by the present claims. The compositions are taught in columns 207-215. Thus, said claims are anticipated by Liu et al. and Lu et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 7, 9, 15, 17, 28, 31, 33, 38, 40 and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Li et al. (US 20160297774).
The present application claims compounds of formula (I), wherein R1= 2-fluoro-6-hydroxyphenyl, R2a= F, R2b= Cl, R2c= H, R3a= H or CH3, R3b= H or CH3, R4a= H or CH3, R4b= H or CH3, L1= bond, L2= bond, E= C(O)-CH=CH2, R5= 3-azetidinyl-morpholinyl, G1= N, G2= N, m1= 2 and m2= 2.
1= 2-fluoro-6-hydroxyphenyl, R2a= F, R2b= Cl, R2c= H, R3a= H, R3b= H, R4a= H, R4b= H, L1= bond, L2= bond, E= C(O)-CH=CH2, R5= 3-azetidinyl-morpholinyl, G1= N, G2= N, m1= 2 and m2= 2. This compound is removed by proviso. This is just one example; there are others.

    PNG
    media_image3.png
    297
    343
    media_image3.png
    Greyscale
 See page 284, top left-hand column. The compositions are taught on page 307, claim 89.
The only difference between the cited compound above and the claimed compound is the substitution at R3a, R3b, R4a and R4b, H versus Applicant’s methyl. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Therefore, said claims are obvious over Li et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 1-3, 10, 11, 13-15, 17, 28, 31, 33, 38, 40 and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Li et al. (US 20190284144).
The present application claims compounds of formula (I), wherein R1= methyl-1,3-benzimidazole, R2a= F, R2b= Cl, R2c= H, R3a= H or CH3, R3b= H or CH3, R4a= H or CH3, R4b= H or CH3, L1= bond, L2= bond, E= C(O)-CH=CH2, R5= 2,6-diazaspiro[3.3]hept-2-yl, G1= N, G2= N, m1= 2 and m2= 2.
The reference teaches compounds of formula (I), wherein R1= methyl-1,3-benzimidazole, R2a= F, R2b= Cl, R2c= H, R3a= H, R3b= H, R4a= H, R4b= H, L1= bond, L2= bond, E= C(O)-CH=CH2, R5= 2,6-diazaspiro[3.3]hept-2-yl, G1= N, G2= N, m1= 2 and m2= 2.
 
    PNG
    media_image4.png
    252
    346
    media_image4.png
    Greyscale
, see page 246, claim 126. The compositions are taught on page 246, claim 128. 
3a, R3b, R4a and R4b, H versus Applicant’s methyl. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Therefore, said claims are obvious over Li et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 10, 11, 13-15, 17, 28, 31, 33, 38, 40 and 43-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10745385.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the first species cited in claim 1 of the ‘385 patent is embraced by the genus in claim 1 of the present application. The R5 definition in the instant application embraces a heterocyclyl group substituted by alkyl. The specification defines alkyl as optionally substituted with oxo and amines, see pages 5 and 16-17 of the specification. All other variables are embraced by the present claim 1. The pharmaceutical compositions are also claimed in the ‘385 patent.

    PNG
    media_image5.png
    300
    350
    media_image5.png
    Greyscale

Claims 1-3, 10, 11, 13-15, 17, 28, 31, 33, 38, 40 and 43-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 and 33-49 of U.S. Patent No. 10414757.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species shown below is found in claim 45, column 369, lines 20-35, of the ‘757 patent. Said species is embraced by the present claims, see the 102 art rejection above for U.S. 20170197945. The pharmaceutical compositions are also claimed in the ‘757 patent, see column 410, claim 47. 
    PNG
    media_image6.png
    300
    379
    media_image6.png
    Greyscale


Claims 1-4, 7, 9, 15, 17, 28, 31, 33, 38, 40 and 43-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 and 55-61 of U.S. Patent No. 10246424.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species shown . 
    PNG
    media_image3.png
    297
    343
    media_image3.png
    Greyscale


Claims 1-3, 10, 11, 13-15, 17, 28, 31, 33, 38, 40 and 43-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10829458.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species shown below is found in column 460, claim 24. The compositions are taught in column 460, claim 26. 
 
    PNG
    media_image4.png
    252
    346
    media_image4.png
    Greyscale

The only difference between the cited compound above and the claimed compound is the substitution at R3a, R3b, R4a and R4b, H versus Applicant’s methyl. See the 103 rejection above for the obviousness analysis.

Claims 1-3, 10, 11, 13-15, 17, 28, 31, 33, 38, 40 and 43-44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 39-42 and 45 of copending Application No. 16915942.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the first species cited in claim 1 of the ‘385 patent is embraced by the genus in claim 1 of the present application. The R5 definition in the instant application embraces a heterocyclyl group substituted by alkyl. The specification defines alkyl as optionally substituted with oxo and amines, see pages 5 and 16-17 of the specification. All other variables are embraced by the present claim 1. The pharmaceutical compositions are also claimed in the ‘385 patent. Moreover, there is no patentable distinction between compounds and methods of intended use with said compounds. 

    PNG
    media_image5.png
    300
    350
    media_image5.png
    Greyscale

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624